United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1104
                                  ___________

Antonia A. Joppa,                      *
                                       *
            Petitioner,                *
                                       * Petition for Review from the
v.                                     * Board of Immigration Appeals
                                       * Judge Carlos Cuevas
John D. Aschroft,                      *
                                       *       [UNPUBLISHED]
            Respondent.                *
                                  ___________

                            Submitted: April 16, 2004
                                Filed: May 21, 2004
                                 ___________

Before LOKEN, Chief Judge, BYE, Circuit Judge, and MAGNUSON,1 District
      Judge.
                              ___________

PER CURIAM.

       Antonia Joppa petitions for review of an order of the Board of Immigration
Appeals (“BIA”) summarily affirming an Immigration Judge’s (“IJ’s”) denial of her
application for asylum and withholding of removal. Joppa appeals only the denial of
her request for asylum. We affirm.


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, sitting by designation.
BACKGROUND

       Joppa was born in 1968 in Lome, Togo. In 1990, she left Togo for Ghana
where she lived for three years. She obtained a Ghanian passport. While living in
Ghana, Joppa returned to Togo on various occasions to attend school. There, she
participated in student demonstrations against the Eyadema regime in Togo. In July
1991, Joppa contends that she was arrested, detained and questioned, and beaten for
her participation in a student demonstration.

       Following her arrest, Joppa returned to Togo and lived with her parents. Joppa
maintains that Togolese soldiers came to her parents’ home looking for her, destroyed
everything inside the home and beat its occupants. Joppa also contends that in June
1993, Togolese security forces went to her parents’ home and completely destroyed
it. Joppa’s parents then moved to Ghana, where they currently reside. In 1993, Joppa
fled to the United States, after two of her friends were allegedly murdered in Ghana.
She is in the United States illegally, having overstayed her visa. Joppa claims that
she is entitled to asylum in the United States because of past persecution and a well-
founded fear of future persecution on account of her participation in a student
movement in Togo.

       On January 27, 1998, Joppa appeared before Immigration Judge Carlos Cuevas.
Judge Cuevas determined that Joppa was a citizen of Ghana, as well as a citizen of
Togo. Judge Cuevas concluded that Joppa failed to demonstrate past persecution in
either Togo or Ghana. Judge Cuevas further concluded that Joppa failed to establish
a well-founded fear of future persecution in either Togo or Ghana. Although Joppa
raises other issues on appeal, her failure to establish a well-founded fear of future
persecution in Togo disposes of her entire petition.




                                         -2-
DISCUSSION

       When the BIA affirms the IJ’s decision without an opinion, the IJ’s decision
is the final agency action for purposes of judicial review. 8 C.F.R. § 1003.1(e)(4)
(2004.) We review to determine whether substantial evidence on the administrative
record as a whole supports the decision to deny asylum. Melecio-Saquil v. Ashcroft,
337 F.3d 983, 986-87 (8th Cir. 2003). Only where the evidence in support of the
application is “so compelling that no reasonable fact finder could fail to find the
requisite fear of persecution” will the Court reverse the IJ’s decision to deny asylum.
INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

       The attorney general may grant asylum to a “refugee.” 8 U.S.C. § 1158(b)(1).
A “refugee” includes an alien who is unable or unwilling to return to her country of
origin “because of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political
opinion.” 8 U.S.C. § 1101(a)(42)(A). There is a rebuttable presumption of future
persecution if Joppa establishes that she suffered past persecution. 8 C.F.R.
§ 208.13(b)(1)(i). Absent evidence of past persecution, Joppa must independently
demonstrate that her fear of future persecution is both subjectively genuine and
objectively reasonable. Francois v. INS, 283 F.3d 926, 930 (8th Cir. 2002).
Subjectively, Joppa must establish with credible evidence that she genuinely fears
persecution; objectively, Joppa must show through credible, direct, and specific
evidence that a reasonable person in her position would fear persecution. Feleke v.
INS, 118 F.3d 594, 597 (8th Cir. 1997).

       Joppa has failed to come forward with credible evidence of a well-founded fear
of future persecution in Togo. Joppa testified that she was arrested for her
participation in a student demonstration in 1991. Following her arrest, Joppa moved
to Ghana. For the next two years, she attended school in Togo, and lived in Ghana.
Joppa felt safe enough to travel back and forth to Togo, despite her alleged past

                                          -3-
persecution. Although she testified that Togolese forces destroyed her parent’s home,
she failed to provide any evidence that the attack was directed at her. See Nyonzele
v. INS, 83 F.3d 975, 983 (8th Cir. 1996) (discussing that attacks on family members,
absent a pattern of persecution linked to applicant, is insufficient to demonstrate a
well-founded fear of persecution). Joppa presented no evidence that security forces
or other government officials continued to look for her following her 1991 arrest, or
that they continue to look for her today. Although Togo has general conflict and
some political unrest, substantial evidence supports the IJ’s conclusion that Joppa has
not experienced past persecution in Togo, nor does she have a well-founded fear of
persecution in Togo.

CONCLUSION

      There is substantial evidence to support the IJ’s decision that Joppa failed to
meet her burden of demonstrating statutory eligibility for asylum. Accordingly, we
deny Joppa’s petition for review, and grant her a 30 day allowance of voluntary
departure.




                                          -4-